Case: 11-50662     Document: 00511939977         Page: 1     Date Filed: 07/31/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 31, 2012
                                     No. 11-50662
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JESUS EDUARDO JARAMILLO, also known as Jesus Jaramillo,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:10-CR-207-6


Before JONES, Chief Judge, and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
        Jesus Eduardo Jaramillo pleaded guilty to conspiracy to possess with the
intent to distribute at least 1000 kilograms of marijuana, conspiracy to posses
with the intent to distribute at least five kilograms of cocaine, and conspiracy to
commit money laundering. His guidelines range of imprisonment was calculated
at 108 to 135 months of imprisonment, although his two drug offenses were
subject to mandatory minimum sentences of 120 months.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50662    Document: 00511939977      Page: 2   Date Filed: 07/31/2012

                                  No. 11-50662

      At Jaramillo’s sentencing hearing, the district court pronounced
concurrent sentences of 108 months. Defense counsel pointed out the mandatory
minimum, and the district court corrected Jaramillo’s sentences to concurrent
120-month terms. Jaramillo now appeals, arguing that he received ineffective
assistance of counsel because defense counsel corrected the district court to his
detriment.
      To establish ineffective assistance, Jaramillo must show that counsel’s
performance was deficient and that the deficiency prejudiced his defense.
Strickland v. Washington, 466 U.S. 668, 687 (1984); United States v. Bishop,
629 F.3d 462, 469 (5th Cir. 2010) (observing that the Strickland standard of
review applies in direct appeals raising ineffective assistance of counsel claims).
A failure to establish either prong defeats the claim. Strickland, 466 U.S. at
697. To demonstrate deficient performance, Jaramillo must show that “counsel
made errors so serious that counsel was not functioning as the ‘counsel’
guaranteed the defendant by the Sixth Amendment.” Id. at 687. He must
overcome a “strong presumption” that counsel’s performance was “within the
wide range of reasonable professional assistance.” Id. at 689.
      “[T]he proper measure of attorney performance [is] simply reasonableness
under prevailing professional norms.” Moore v. Quarterman, 534 F.3d 454, 467
(5th Cir. 2008).    (quoting Wiggins v. Smith, 539 U.S. 510, 521 (2003)).
“Prevailing norms of practice as reflected in American Bar Association standards
and the like . . . are guides to determining what is reasonable.” Wiggins, 539
U.S. at 521. American Bar Association Standard 4-1.2(g) provides, “Defense
counsel should disclose to the tribunal legal authority in the controlling
jurisdiction known to defense counsel to be directly adverse to the position of the
accused and not disclosed by the prosecutor.” Defense counsel did not perform
deficiently by preventing the district court from making an error of law.
      AFFIRMED.



                                        2